Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of sexual abuse in the first degree (Penal Law § 130.65 [2]) and endangering the welfare of a child (§ 260.10 [1]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant’s objection to the testimony of the victim’s half-sister on the ground that it was speculative and irrelevant did not preserve for our review his present contentions that such testimony improperly bolstered the victim’s credibility (see People v Valentine, 48 AD3d 1268, 1268-1269 [2008], lv denied 10 NY3d 871 [2008]), and exceeded the scope of the prompt outcry exception to the hearsay rule (see People v Stearns, 72 AD3d 1214, 1218 [2010], lv denied 15 NY3d 778 [2010]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present — Scudder, EJ., Centra, Green, Gorski and Martoche, JJ.